DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/22/2020 is entered and acknowledged by the Examiner. Claim 1 has been amended. Claims 5 and 20 have been canceled. Claims 1-4 and 6-19 are currently pending in the instant application. 
The rejection of claims 1-4 and 6-19 under 35 U.S.C. 103 as being unpatentable over by Inoue (US 2014/0099554 A1) in view of Chen (US 2013/0171502 A1) is maintained.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/05/2020 and 08/21/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 is objected for depending on canceled claim 5. Appropriate correction is required. 

Response to Arguments
Applicant's arguments filed on 10/22/2020 have been fully considered but they are not persuasive. 
It has been noted that Claim 1 includes a feature of “wherein surfaces of the plurality of carbon nanotubes define a plurality of pores”. It has been further noted that independent Claims 9, 11, and 19 are not amended and does not require said feature. 
At pages 5-7 of the remark, Applicant’s representative argues the net-like structure of C-O-M bonds of Inoue provides channels from carrier ions transmission and always exists during both re-charge stage and discharge stage, while in Chen the graphene-O-Li structure does not always exist and periodically exists and disappears during re-charge stage and discharge stage. Based on this rationale, the representative concluded that the net-like structure of Inoue and the graphene-O-Li structure of Chen are not the same structure and play different roles in battery electrodes. The Examiner respectfully disagrees with the Applicant's remark. 
In response to applicant's argument concerning improper motivation to combine references, the examiner recognizes that references cannot be arbitrarily combined and that there must be 
Furthermore, in the Office action 08/07/2020, at page 4, Chen is relied upon for disclosing a carbonaceous material including graphite and carbon nanotubes (See [0064]) that can be bonded to metal (lithium (Li)) atom though oxygen atom for form graphene-O-Li, i.e., a carbon-oxygen-metal structure (See [0033] and [0034]; Fig. 6A). Therefore, a person skilled in the art would have had a reasonable expectation of success for substituting a carbonaceous material (graphite) of Inoue for another (carbon nanotube) as suggested by Chen. 
Regarding the existent of C-O-M bonds during recharging stage and discharging sage of Inoue and Chen, it is irrelevant whether the C-O-M bonds always exits or disappears during recharging stage and discharging sage because the instant claim invention does not require the specific. The claimed invention merely require that the battery electrode (anode for battery) comprising the C-O-M bonds. Since the USPTO has shown that the anode of Inoue and Chen comprises the C-O-M bonds, the USPTO has met the burden of prima facie of obviousness.
Based on the above rationale, the rejection is maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Inoue (US 2014/0099554 A1) in view of Chen (US 2013/0171502 A1).
Regarding claims 1-4 and 6-8, the feature of “wherein surfaces of the plurality of carbon nanotubes define a plurality of pores” recited in amended Claim 1 is suggested by Chen. Chen discloses that the anode active material includes graphite or carbonaceous intercalation compound selected from meso-porous carbon and carbon nanotube (See [0063] and [0064]). Carbon nanotubes are well known carbonaceous compound having porous surface and utilized in batteries. Some publications includes: 
He et al., "Porous carbon nanotubes improved sulfur composite cathode for lithium-sulfur battery", J Solid State Electrochem (2013), 17, pages 1641-1647,
Hu et al., “Pore Size Distribution of Single-Walled Carbon Nanotubes”, Ind. Eng. Chem. Res. (2004), 43, pages 708-711, and 
Song et al., "The effect of pore structure and surface properties of carbon nanotube films on the performance of a lithium sulfur battery", Carbon Letters (2018), vol. 27, pages 12-17.

Claims 9-19 incorporated herein as set forth in the Office action 08/07/2020.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761